


110 HR 652 IH: To make the National Parks and Federal Recreational Lands

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 652
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Reynolds (for
			 himself, Mr. Bartlett of Maryland,
			 Mr. Brown of South Carolina,
			 Mr. Burton of Indiana,
			 Mrs. Christensen,
			 Mr. Cole of Oklahoma,
			 Mr. David Davis of Tennessee,
			 Mr. Ehlers,
			 Ms. Fallin,
			 Mr. Fossella,
			 Mr. Hall of Texas,
			 Mr. Hinojosa,
			 Mr. Lewis of California,
			 Mr. LoBiondo,
			 Mr. Miller of Florida,
			 Mrs. Myrick,
			 Mr. Ramstad,
			 Mr. Rogers of Kentucky,
			 Mr. Smith of New Jersey,
			 Mr. Wilson of South Carolina, and
			 Mr. Calvert) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To make the National Parks and Federal Recreational Lands
		  Pass available at a discount to certain veterans.
	
	
		1.Veterans Eagle
			 Passport
			(a)Short
			 titleThis Act may be refered
			 to as the Veterans Eagle Parks Pass Act.
			(b)Veterans Eagle
			 Parks PassSection 805(b) of
			 division J of the Consolidated Appropriations Act, 2005 (16 U.S.C. 6804(b); 118
			 Stat. 3386), is amended by adding at the end the following new
			 paragraph:
				
					(3)Veterans
				DiscountThe Secretary shall
				make the National Parks and Federal Recreational Lands Pass available, at a
				cost of $10, to any veteran who was separated from military service under
				conditions other than dishonorable, if the veteran provides proof of that
				status by presenting a DD214. The National Parks and Federal Recreational Lands
				Pass made available under this paragraph shall be valid for 1 year from the
				date of
				issuance.
					.
			
